Citation Nr: 0335546	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  00-16 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for residuals, 
fracture, left ankle, tibiofibular joint, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for chronic tendinitis, left hip.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD 

Tresa M. Schlecht, Counsel




REMAND

The veteran had active service from July 1948 to April 1952 
and from July 1952 to July 1955.  The claims at issue 
initially came before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In June 1998, the RO, in pertinent part, granted 
service connection for chronic tendinitis, left hip, and 
assigned an initial 10 percent evaluation for that 
disability; the RO also denied an evaluation in excess of 20 
percent for residuals, fracture, left ankle.  By a decision 
issued in June 2001, the Board granted an increased 
evaluation to 30 percent for residuals, fracture, left ankle, 
tibiofibular joint, and granted an increased initial 
evaluation to 20 percent for chronic tendinitis, left hip.

The veteran appealed the Board's June 2001 decision as to 
these issues to the United States Court of Appeals for 
Veterans Claims.  In May 2003, the Court vacated and remanded 
that portion of the Board's decision addressing the claims 
for increased evaluations for left ankle fracture residuals 
and for chronic left hip tendinitis.  The claims for an 
evaluation in excess of 20 percent for residuals, fracture, 
left ankle and for an initial evaluation in excess of 10 
percent for chronic tendinitis, left hip, are again before 
the Board for appellate review.

In its May 2003 Order, the Court indicated that the Board's 
reasons and bases for its decision as to appropriate 
evaluations for left ankle and left hip disabilities were 
inadequate because the Board did not discuss the portions of 
a November 1999 VA examination relevant to those two 
disabilities.  The November 1999 VA examination report 
indicated that ranges of motion of the left ankle and left 
hip were essentially normal, in contrast to the report of a 
previous VA examination conducted in February 1998, which 
reported abnormalities in those ranges of motion.  The Board, 
having concluded that the evidence of record as a whole 
established that the veteran had abnormal ranges of motion of 
the left hip and left ankle, did not discuss the less 
favorable November 1999 evidence.  

However, as the Court has ordered that this evidence must be 
discussed, the November 1999 VA examination, insofar as it 
reflects that the veteran has normal range of motion of the 
left hip and left ankle, should be reconciled with the 
evidence of record.  Further development is required.  In 
addition, the November 1999 VA examination indicated that the 
veteran had been told that the left hip pain and a limp were 
due to pain radiating from his back.  As the veteran has not 
been awarded service connection for any disorder of the back, 
this evidence would be unfavorable to the veteran's claim.  
The veteran should be afforded the opportunity to present 
medical evidence as to the etiology of left hip 
symptomatology.

In addition, the November 1999 VA examination report 
suggested that the veteran had some abnormalities of gait and 
station, noting that the veteran walked with his foot in 
rotation at about 40 degrees of abduction.  However, the 
report did not indicate whether this abnormality was residual 
to the left ankle fracture, or was due to service-connected 
chronic tendinitis of the left hip, or was due to some other 
disorder.  Further clinical evidence, to include VA 
examination and opinion, is required.

The Board's June 2001 decision, and as well as a February 
2003 Board decision, discussed the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  These decisions, and other 
correspondence, also advised the veteran of the provisions of 
that Act.  Nevertheless, any notification undertaken as part 
of this remand must conform with that Act.  Paralyzed 
Veterans of America, et. al. v. Secretary of Department of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003); Disabled 
American Veterans, et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following actions:

1.  Unless legal precedent is issued 
after the date of this Board decision 
which makes it clear that the VCAA does 
not apply to claims filed before November 
9, 2000, the veteran should again be 
specifically advised of the enactment of 
the VCAA, of the evidence required to 
substantiate his claim for an increased 
left ankle evaluation and for an 
increased initial left hip evaluation, 
including notification as to each 
applicable regulation and diagnostic 
code.  The veteran should again be 
advised of his responsibilities under the 
VCAA and of VA's duties and 
responsibilities.

The veteran should be specifically 
advised of the period of time in which he 
may submit or identify evidence which 
might substantiate his claims.

Any notice given, or action taken 
hereafter, must also comply with the 
holdings of Disabled American Veterans, 
et. al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), and 
Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), 
as well as any other controlling guidance 
provided after the issuance of this Board 
decision.   

2.  The veteran should be afforded 
another opportunity to submit alternative 
evidence regarding the severity of the 
left ankle and left hip disabilities at 
issue, and should be advised of the types 
of alternative evidence which might 
assist in substantiating the claims, 
including reports of employment medical 
examinations, reports from the veteran's 
employer, such as time lost from work and 
the reasons for the time lost, statements 
from supervisors, or co-workers who have 
observed the severity of the disabilities 
at issue, and the like.

3.  The veteran should be asked to 
identify the VA facilities at which he 
has been treated for the left ankle or 
left hip disabilities at issue since 
November 1999.  Clinical records from 
those VA facilities from 1999 to the 
present should be obtained, other than 
the outpatient clinical records from the 
Poplar Bluff VA Medical Center, dated 
from December 1999 through February 2002, 
which have already been associated with 
the claims files.

4.  The veteran should be asked to 
identify any private clinical provider or 
facility rendering treatment for his left 
ankle or left hip since November 1999.  
Records should be obtained from each 
identified provider or facility.

5.  The veteran should be afforded 
appropriate VA examination to determine 
the manifestations and severity of the 
residuals of a service-connected left 
ankle fracture and of service-connected 
chronic tendinitis, left hip.  The claims 
folders must be made available for review 
by the examiner prior to the examination.  
The examiner should review relevant 
records.  All indicated tests and studies 
should be conducted and all findings 
should be reported in detail.  The 
examiner should be provided with the 
criteria of Diagnostic Codes 5252, 5262, 
and 5010, under which the left ankle and 
left hip disabilities at issue are 
evaluated, and should report the results 
of the examination in relationship to 
those diagnostic codes.  The examiner 
should describe the manifestations and 
symptoms of left ankle disability and of 
left hip disability separately.  

The examiner should indicate the range of 
motion of the left hip and of the left 
knee, stating the range of motion in each 
plane in degrees, and indicate the normal 
range for each motion.  The examiner 
should describe any functional 
limitations of use of the left hip or 
left ankle.  The examiner should provide 
an opinion as to whether the service-
connected left hip or left ankle 
disability results in any functional 
limitation of the upper or lower left leg 
or limitation of the left knee.  The 
examiner should state, as to each 
abnormality noted, including 
abnormalities of use and motion and 
subjective complaints, whether the 
observed or reported abnormality is 
attributable to the service-connected 
disability or is due to some other 
etiology.  The examiner should state 
whether there is weakened movement, 
excess fatigability, or incoordination, 
and should provide and opinion as to 
whether it is at least as likely as not 
(is there a 50 percent, or higher, 
probability?) that observed findings or 
reported complaints are attributable to 
the service-connected left ankle or left 
hip disability.  All findings should be 
reported in detail.  A complete rationale 
should be provided for any opinion 
expressed.

(a)  In particular, the examiner should 
state whether it is at least as likely as 
not that left hip pain is due to or 
attributable to service-connected left 
hip tendinitis.  The examiner should 
state when the limitation of motion of 
the left hip disclosed on the current 
examination had its onset (if possible), 
and state the frequency and the general 
extent of increased severity of 
limitation of motion on use of the left 
hip.  

(b)  The examiner should: (i) describe 
each abnormality or functional limitation 
of the left ankle, such as if the veteran 
has difficulty standing on toes and heels 
on the left, has decreased ability to 
perform toe-heel tandem walking as 
compared to normal, walks with a limp, 
walks on the internal surface of the left 
foot, or if the left foot is rotated when 
he walks, either in abduction or 
abduction, and, (ii) should provide an 
opinion as to whether it is at least as 
likely as not that such abnormality (each 
described separately), is attributable to 
left ankle fracture residuals or chronic 
left hip tendinitis.  The examiner should 
reconcile the evidence of record as to 
the veteran's range of motion of the left 
ankle, state when the limitation of 
motion disclosed on the current 
examination had its onset (if possible), 
and should state the frequency and the 
general extent of increased severity of 
limitation of motion on use of the left 
ankle.  

6.  After completing development as 
described above, any action in addition 
to those specified above which is 
required to satisfy the VCAA should be 
undertaken.  The issues on appeal should 
then be readjudicated.  If any decision 
remains adverse to the veteran, he and 
his representative should be provided a 
supplemental statement of the case.  
After the appropriate period of time is 
allowed for response, the case should be 
returned to the Board for final review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


